ADMINISTRATIVE ORDER
IT IS ORDERED THAT the Honorable Timothy Lee Nanney is hereby appointed to the Clerks of Court and Register of Deeds Advisory Committee, effective on the date of this order. Register Nanney will fill the vacancy that will be created as a result of the retirement of the Honorable Debra M. Gunter. Register Gunter will continue to serve on the committee until her retirement.
The following individuals continue to serve:
The Honorable Beulah G. Roberts, Chair
The Honorable Julie J. Armstrong
The Honorable Jackie S. Bowers
The Honorable Cheryl L. Graham
The Honorable Pat C. Grant
The Honorable David Hamilton
This Committee shall provide advice and recommendations regarding the improvement of the administration of the offices of Clerks of Court and Registers of Deeds in South Carolina.
*614AND IT IS SO ORDERED.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina